Exhibit 10.1

SUPPLEMENTAL RETIREMENT AGREEMENT
 
This Supplemental Retirement Agreement (the “Agreement”) is entered into this
8th day of July, 2009 (the “Grant Date”) by and between Thermo Fisher Scientific
Inc. (the “Company”) and Marijn Dekkers (the “Grantee”).
 
WHEREAS, the Grantee has served the Company as its Chief Executive Officer
pursuant to the Employment Agreement;
 
WHEREAS, the Company desires to reward the Grantee for his past service to the
Company and encourage and incentivize the Grantee to contribute to the long-term
success of the Company;
 
NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein and for other good and valuable  consideration, the receipt of which is
mutually  acknowledged, the Company and the Grantee:
 
1.  Definitions.
 
“Benchmark Index” means, with respect to any date, the average value of the S&P
Industrials Composite Index for the 90 consecutive calendar days immediately
preceding such date.  The value of the Benchmark Index on January 1, 2008 is
$1,774.295.
 
“Cause” shall have the meaning set forth in the Employment Agreement.
 
“Change in Ownership or Control of the Company” is deemed to occur upon the
consummation of a merger, consolidation, reorganization, recapitalization or
statutory share exchange involving the Company or a sale or other disposition of
all or substantially all of the assets of the Company in one or a series of
transactions, provided that immediately following such event, the Stock is no
longer publicly traded on an established securities market.
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Committee” means the Compensation Committee of the Board of Directors of the
Company or, in the absence of a Compensation Committee, the full Board of
Directors.
 
“Disability” shall have the meaning set forth in the Employment Agreement.
 
“Employment Agreement” means the Amended and Restated Employment Agreement,
effective as of April 7, 2008, by and between the Company and the Grantee.
 
“Final Performance-Based Phantom Shares” shall have the meaning set forth in
Section 3(b)(ii).
 
“401(k) Excess Plan” means the non-qualified deferred compensation plan
sponsored by the Company to provide a benefit that would have been provided in
the Company’s Section 401(k) plan but for limitations imposed by Sections 402(g)
and 401(a)(17) of the Code.
 
1

--------------------------------------------------------------------------------


“Good Reason” shall have the meaning set forth in the Employment Agreement.
 
“Interest Rate” means the trailing 12-month average rate of return (interest
only) of a ten-year Treasury Note.
 
“Mortality Table” means Table V under Treasury Regulations Section 1.72-9 (or
such other table promulgated by the Internal Revenue Service that replaces this
table).
 
“Payment Commencement Date” shall have the meaning set forth in Section 4.
 
“Performance-Based Phantom Shares” shall have the meaning set forth in Section
3.
 
“Phantom Share” means the right to receive the value of one share of Stock in
accordance with the terms of this Agreement.
 
“Phantom Share Value” means (a) (i) the Stock Price as of the Separation from
Service Date, (ii) multiplied by the number of vested Phantom Shares determined
in accordance with Section 3, hereof, less (b) the value of the account balance
of the Grantee under the 401(k) Excess Plan that is attributable to (x) Company
contributions plus (y) an amount equal to investment gains (or losses)
attributable to such Company contributions, calculated as if such contributions
had been invested in the T. Rowe Price Retirement 2015 Fund (or such other
balanced index fund that replaces this fund) offered by the Company as a
measurement fund under the 401(k) Excess Plan.  For the avoidance of doubt, this
offset does not take into account any amount attributable to elective deferred
compensation by the Grantee under the 401(k) Excess Plan and any investment
gains (or losses) thereon.
 
“Separation from Service” means the Grantee’s “separation from service” from the
Company within the meaning set forth in Section 409A of the Code, determined in
accordance with the presumptions set forth in Treasury Regulation Section
1.409A-1(h).
 
“Separation from Service Date” means the date the Grantee incurs a Separation
from Service.
 
“Stock” means the common stock of the Company.
 
“Stock Price” means, with respect to a given date, the average closing price of
the Stock for the 90 consecutive calendar days immediately preceding such date;
provided, however, that, in the event of a Change in Ownership or Control of the
Company, the Stock Price shall be the last reported closing price of the Stock
on the immediately preceding full trading day immediately prior to the Change in
Ownership or Control of the Company.
 
“Target Performance-Based Phantom Shares” shall have the meaning set forth in
Section 3(b)(ii).
 
“Time-Based Phantom Shares” shall have the meaning set forth in Section 3.
 

 
2

--------------------------------------------------------------------------------

 
 

“Total Shareholder Return” means the total return to a shareholder per share of
Stock, from Stock Price appreciation, determined by comparing the Stock Price as
of January 1, 2008 with the Stock Price on the last day of the applicable
period,  plus cumulative dividends (compounded) during such period.  The Stock
Price on January 1, 2008 is $57.72.
 
2.  Grant of Phantom Shares.  The Company hereby grants to the Grantee an award
of 124,000 Phantom Shares, subject to the restrictions and conditions set forth
in this Agreement.
 
3.  Vesting of Phantom Shares.  The Phantom Shares shall vest on the date or
dates specified in this Section 3, so long as the Grantee remains an employee of
the Company on such dates, subject to Section 6, below.  The Phantom Shares
shall vest with respect to 50% of the Phantom Shares based on the Grantee’s
continued employment (the “Time-Based Phantom Shares”) and with respect to 50%
of the Phantom Shares based on the performance of the Company (the
“Performance-Based Phantom Shares”).
 
                         (a)  Time-Based Phantom Shares.  A percentage of the
Time-Based Phantom Shares shall vest on the Vesting Dates set forth below if the
Grantee remains employed with the Company through each Vesting Date:
 

 
Percentage of
Phantom Shares Vested
 
Vesting Date
   
                            70%
 
December 31, 2014
   
                          100%
 
December 31, 2017
 



The Grantee shall forfeit all Time-Based Phantom Shares that have not vested as
of the Grantee’s Separation from Service Date.
 
                         (b)  Performance-Based Phantom Shares.
 
                                   (i)  The number of Performance-Based Phantom
Shares to be earned shall be based on the Company’s Total Shareholder Return
from January 1, 2008 through December 31, 2017, relative to the performance of
the Benchmark Index for the same period.  If the Grantee’s Separation from
Service Date is before December 31, 2017, the performance period shall be
shortened and the Company’s Total Shareholder Return from January 1, 2008
through the calendar month end immediately preceding or coincident with the
Separation from Service Date shall be compared to the performance of the
Benchmark Index for the same period.
 
                                   (ii)  On either December 31, 2017 or the
Separation from Service Date, whichever occurs first, the Committee shall
determine the actual number of Performance-Based Phantom Shares that may be
earned based on the Company’s Total Shareholder Return (the “Final
Performance-Based Phantom Shares”) in accordance with Schedule A, hereto.
 
                                   (iii)  Subject to the Grantee’s continued
employment with the Company through the Vesting Dates set forth in the table in
Section 3(a), either 0 percent, 70 percent or 100 percent of the Final
Performance-Based Phantom Shares shall vest.
 

 
3

--------------------------------------------------------------------------------

 
 

The Grantee shall forfeit all Performance-Based Phantom Shares that have not
vested as of the date of Grantee’s Separation from Service Date.
 
4.  Payment of Benefit.  If the Grantee becomes vested in some or all of his
Phantom Shares, as soon as practicable following the Separation from Service
Date, the Company shall determine the Phantom Share Value.  Such amount shall be
paid to Grantee in quarterly installments over an installment period equal to
the Grantee’s life expectancy, as determined in accordance with the Mortality
Table, based on the Grantee’s age on the Payment Commencement Date, rounded down
to the nearest whole number.  The Payment Commencement Date shall be (i) the
first day of the first month that is six months and one day after the Separation
from Service Date, or (ii) the Grantee’s 60th birthday, whichever is
later.  Until the Phantom Share Value is fully paid out, it shall be adjusted
with interest annually in arrears as of the end of each calendar year based on
the Interest Rate.  The amount of each quarterly payment shall be equal to the
amount determined by dividing the remaining balance of the Phantom Share Value,
as adjusted, by the remaining number of installment payments.  In the event the
Grantee dies after Separation from Service but prior to full payment of the
Phantom Share Value, as adjusted, the Company shall pay the remaining balance of
the Phantom Share Value, as adjusted, in a lump sum to the Grantee’s designated
beneficiary within 60 days of the date of death.  If the Grantee has not
designated a beneficiary, the Grantee’s surviving spouse shall be deemed to be
the designated beneficiary.  If the Grantee has no surviving spouse, the
Grantee’s estate shall be deemed to be the designated beneficiary.
 
5.  Change in Ownership or Control.  Upon a Change in Ownership or Control of
the Company prior to December 31, 2017, (a) the Committee shall determine the
Stock Price, (b) based on such determination of the Stock Price, the Committee
shall calculate the number of Final Performance-Based Phantom Shares to be
earned in accordance with Schedule A, (c) all Time-Based Phantom Shares and
Final Performance-Based Phantom Shares shall be converted to the Phantom Share
Value and such amount shall continue to vest in accordance with Section 3(a)
based on the service of the Grantee and (d) all other terms and conditions of
this Agreement shall remain in full force in effect.
 
6.  Separation From Service.  Except as otherwise provided below, upon
termination of the Grantee’s employment with the Company for any reason, the
Grantee shall forfeit Phantom Shares and Phantom Share Value that have not
vested upon the Grantee’s Separation from Service pursuant to Section 3.  Upon
the termination of the Grantee’s employment by the Company for Cause, the
Grantee shall forfeit all Phantom Shares and Phantom Share Value, whether or not
vested.
 
                        (a)  Separation from Service by the Company without
Cause or by the Grantee for Good Reason.  In connection with the Grantee’s
Separation from Service prior to December 31, 2017, either (i) by the Company
without Cause or (ii) by the Grantee for Good Reason, for purposes of
determining the percentage of the Time-Based Phantom Shares and
Performance-Based Phantom Shares that will vest upon the Grantee’s Separation
from Service (if any), the Grantee shall be deemed to be employed by the Company
for 36 additional calendar months.
 

 
4

--------------------------------------------------------------------------------

 
 
 
         (b)  Separation from Service Due to Disability.  In connection with the
Grantee’s Separation from Service prior to December 31, 2017 due to Disability,
on the Separation from Service Date, the Grantee shall vest with respect to a
number of Time-Based Phantom Shares and Final Performance-Based Phantom Shares
(the number of which shall be determined pursuant to Section 3(b)) equal to (x)
10% of the Phantom Shares multiplied by (y) the number of years (up to ten) the
Grantee has performed services for the Company from January 1, 2008 through the
date of the Grantee’s Disability.
 
7.  Transferability.  This Agreement is personal to the Grantee, is
non-assignable and is not transferable in any manner, by operation of law or
otherwise, other than by will or the laws of descent and distribution.
 
8.  Waiver of Benefits Under Other Plans.  Except (x) with respect to any
amounts consisting solely of compensation deferred by the Grantee (and any
interest or other appreciation thereon), and (y) benefits provided by the
Company under the 401(k) Excess Plan, the Grantee hereby waives the right to
receive any benefit under any nonqualified pension, profit sharing, supplemental
retirement plans maintained or sponsored by the Company to which he may
otherwise be entitled, either now in existence or may be established by the
Company in the future.
 
9.  Acknowledgement of Obligations, Restrictions and Covenants.  The Grantee
hereby acknowledges that he is bound by certain confidentiality, noncompetition
and nonsolicitation covenants set forth in the Employment Agreement.  The
Company shall have the right to suspend any benefit payment under this Agreement
if the Committee in good faith determines that the Grantee is in material breach
of such covenants.
 
10.    Tax Withholding.  All payments to the Grantee hereunder shall be net of
any required Federal, state, and local tax withholding.
 
11.    Section 409A.  The parties intend that this Agreement will be
administered in accordance with Section 409A of the Code.  To the extent that
any provision of this Agreement is ambiguous as to its compliance with Section
409A of the Code, the provision shall be read in such a manner so that all
payments hereunder comply with Section 409A of the Code.  The parties agree that
this Agreement may be amended, as reasonably requested by either party, and as
may be necessary to fully comply with Section 409A of the Code and all related
rules and regulations in order to preserve the payments and benefits provided
hereunder without additional cost to either party.  The Company makes no
representation or warranty and shall have no liability to the Grantee or any
other person if any provisions of this Agreement are determined to constitute
deferred compensation subject to Section 409A of the Code but do not satisfy an
exemption from, or the conditions of, such Section.
 
12.    Source of Payments/Unfunded Status.  The Agreement is intended to
constitute an unfunded plan.  Any amount due and payable to the Grantee or in
respect of the Phantom Shares pursuant to the terms of this Agreement shall be
paid solely from the general assets of the Company.  The Grantee (and his
beneficiary, if applicable) shall not have any interest in any specific asset as
a result of this Agreement or any right to payment under the Agreement.  The
Company shall not have any obligation to set aside any funds for the purpose of
making any
 

 
5

--------------------------------------------------------------------------------

 
 

benefit payments under this Agreement.  Nothing contained herein shall give the
Grantee (or his beneficiary, if applicable) any rights that are greater than
those of a general unsecured creditor of the Company.  No action taken pursuant
to the terms of this Agreement shall be construed to create a funded
arrangement, a plan asset, or fiduciary relationship between the Company and the
Grantee (or his beneficiary, if applicable).
 
13.    No Obligation to Continue Employment.  The Company is not obligated by or
as a result of this Agreement to continue the Grantee in employment and this
Agreement shall not interfere in any way with the right of the Company to
terminate the employment of the Grantee at any time.
 
14.    Notices.  Notices hereunder shall be mailed or delivered to the Company
at its principal place of business and shall be mailed or delivered to the
Grantee at the address on file with the Company or, in either case, at such
other address as one party may subsequently furnish to the other party in
writing.
 
15.    Changes in Stock.  If, as a result of any reorganization,
recapitalization, reclassification, stock dividend, stock split, reverse stock
split, stock offering or stock repurchase, or other change in the Company’s
capital stock, there is a material change in the number of outstanding shares of
Stock, the Committee shall make appropriate or proportionate adjustments to the
starting Stock Price, Total Shareholder Return and/or the number of Phantom
Shares in such manner as the Committee determines to be equitable to preserve
the intent of this Agreement.
 
IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.
 
                THERMO FISHER SCIENTIFIC INC.
 


 
                                                By:  /s/ Seth H.
Hoogasian                                                         
                                                         Seth H. Hoogasian
                                                        Senior Vice President,
Secretary and General Counsel
                                               
 
 
                                                        /s/ Marijn
Dekkers                                                               
                                                         Marijn Dekkers

 
6

--------------------------------------------------------------------------------

 

Exhibit A
Performance Goals


The chart below sets forth the percentage of the Performance-Based Phantom
Shares that may be earned by the Grantee at various levels of Total Shareholder
Return:



 
                                            Total Shareholder Return Targets
 
  Final Performance-Based Phantom Shares
             
Performance of the Benchmark Index equals or exceeds Total Shareholder Return
 
0% of Performance-Based Phantom Shares
   
Total Shareholder Return exceeds performance of the Benchmark Index by 150 basis
points
 
100% of Performance-Based Phantom Shares
   
Total Shareholder Return exceeds performance of the Benchmark Index by 300 or
more basis points
 
200% of Performance-Based Performance Shares
 



If Total Shareholder Return falls between the Total Shareholder Return Targets
set forth above, the number of Final Performance-Based Phantom Shares shall be
determined using linear interpolation.  For purposes of clarity, if the
performance of the Benchmark Index for the applicable period equals or exceeds
Total Shareholder Return, no Performance-Based Phantom Shares shall vest.
